McOLELLAN, C. J.
It was decided in the case of Matkin, et al. v. Marengo County, et al., 137 Ala. 155, 34 South. 171, that the issuance by the authority of the commissioners’ court of interest bearing warrants on the county treasurer payable at a stated time in the future — ten years in that case — for the amount of a debt contracted for the building of a courthouse was not the issuance of bonds by the county within the provisions of section 222 of the Constitution, and was within the competency of the court of county commissioners. We adhere to and reaffirm that ruling, and, applying it to the case at bar, hold that it was not necessary to the validity of the action of the commis*649sioners’ court of Jackson county, attacked here, in authorizing the issuance of interest bearing warrants payable severally at divers future dates to pay for the erection of a courthouse for the county, that it shall have been authorized by the vote prescribed by that section of the Constitution. It does not appear by the bill that the special levy of 10 cents on the $100 worth of taxable property made by the commissioners’ court for each year the warrants are to run is in excess, when taken in connection with prior special levies, of the special levies allowed for certain purposes, of which the purpose here is one, by. section 215 of the Constitution.
We need not pass upon the question as to the competency of the commissioners’ court, when warrants are issued payable yearly for a number of years in the future, to levy in the outset a special tax for each of such years to raise money to meet the warrants maturing each year. It may be' that the special levy should be made from year to year; but that concession would not give equity to this bill. If the levy beyond the current year is invalid, the fact would afford no ground for decreeing the invalidity of the contract for the erection of the courthouse and enjoining its execution; nor would a decree annulling the levy as to the later years interfere with the carrying out of the contract, or avail complainants in any way, since the commissioners’ court would have the power, and, indeed, be under the duty, to make the necessary special levy year by year. ‘LI court of county commissioners has sole and exclusive power and authority in the matter of determining the necessity for a new courthouse for a county; * * and, in the exercise of their discretion in such matters, their acts, when free from fraud, corruption, or (and) unfair dealing, can*650not lie questioned or controlled by any judicial tribunal.” — Matkin, et al. v. Marengo County, et al., supra. The bill in this case makes no charge of fraud or corruption, nor of unfair dealing of a character to require the annulment of the contract. There is a general averment to' the effect that the price agreed upon for the erection of the courthouse is excessive, 'and it is alleged that the building could be erected for $10,000 less than the contract price' of $35,000; but the bill affmnathely shows that this is speculation on the part of the complainants, for it is further alleged that they have been unable to inspect the plans and specifications for the structure, or to submit them to other contractors or builders for estimates of the cost of the building-contracted for. The negotiations were entered upon and conducted, and the contract made, much in the way pursued by the commissioners’ court of Marengo county, whose contract was sustained in Matkin’s Case, supra.
There is, we think, no force in the contention of the complainants that the commissioners’ court by this contract abdicated its power, and sought to, or in fact did, relieve itself of the duty to audit all claims against the county so far as the contractor’s claim here is concerned. The requisite auditing was done when the court considered and determined what the county should pay for the erection of certain materials according to certain plans and within a certain time of the proposed courthouse; and it only remained for the court to see to it that the building should be erected in accordance with the plains and specifications. To this end the contract makes provisions such as are usual and necessary in such contracts for the supervision and reports and estimates of a competent architect, and for the *651final inspection before full payment and acceptance of the court itself.
We concur with the chancellor that the bill is without equity, and the decree dismissing it out of court must be affirmed.
Affirmed.